Citation Nr: 0826055	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft with stent, 
including as secondary to post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1974 to 
January 1978, from December 1990 to July 1991, and from 
August 1991 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran submitted a notice of disagreement with the RO's 
denial of service connection for post traumatic stress 
disorder (PTSD) and denial of an earlier effective date for 
non-service connected pension in the above rating decision.  
However, the veteran did not perfect his appeal by providing 
a timely VA Form 9, Appeal to Board of Veterans' Appeals, or 
other substantive appeal as to that issue, after the RO 
issued its April 2006 statement of the case.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007). Therefore, 
these issues are not in appellate status.


FINDINGS OF FACT

1.  The veteran's heart condition did not have its onset in 
service, did not manifest to a degree of 10 percent disabling 
within one year of separation from service, and is not 
otherwise etiologically related to the veteran's service.

2.  The veteran is not service connected for PTSD.


CONCLUSION OF LAW

The criteria for service connection for heart disease, 
including as secondary to PTSD, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in May 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service medical records do not 
indicate any problems, diseases or disabilities related to 
his heart.  According to the veteran's DD214 Certificate of 
Separation, the veteran separated from service in 1992.  
Medical evidence does not show that the veteran had a heart 
condition or related problems until 1995, long after the one 
year presumptive period.  No medical evidence provides a 
nexus between the veteran's heart condition and his active 
military service.  Therefore, a VA examination is not 
warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
submitted private treatment records and lay statements in 
support of his claim.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran seeks service connection for his coronary artery 
disease, status post coronary artery bypass graft with stent, 
including as secondary to post traumatic stress disorder 
(hereafter "heart disease" or "heart condition").

Direct service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Secondary service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Specifically, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

When a service-connected disorder causes an increase in 
disability to a non-service-connected condition, such an 
increase is to be treated as if service connected.  In such 
cases, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, certain diseases such as arteriosclerosis may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

First, with regard to secondary service connection, since the 
veteran has not been awarded service connection for PTSD, he 
is not entitled to service connection for his heart condition 
secondary to his PTSD.

Service medical records include the veteran's Air Force 
enlistment examination dated December 1973, an enlistment 
exam for the Air Force Reserves dated 1983, and a periodic 
exam dated November 1990.  Also within the records is a 
document dated July 1991 that waives his right to a 
separation examination as well as other medical notes 
regarding treatment while in service.  No relevant diseases 
or disorders were noted in any of the routine examinations or 
other medical notes.

The first mention of a heart condition is noted in private 
medical records from Providence Memorial Hospital, dated 
April 1995.  These records pertain to the veteran's first 
surgery for his heart condition.  The discharge diagnosis was 
arteriosclerotic heart disease manifested by acute inferior 
posterior myocardial infarction without complications, 
emergency left circumflex coronary artery percutaneous 
angioplasty, and mild hypercholersterolemia.  The etiology of 
the condition was not discussed nor was a nexus to military 
service provided.

Additional records from Providence Memorial Hospital 
detailing emergency department visits and subsequent 
surgeries are also of record.  Again, none of the records 
identify the etiology of the veteran's condition or indicate 
that the condition was related to his military service.  

Records from Pampa Regional Medical Center include surgery 
and discharge records, among others, dated 2002 to 2006 that 
describe the veteran's heart condition and procedures 
performed on the veteran.  However, the records fail to 
indicate that the veteran's heart condition is a result of or 
related to his military service.

Also of record are VA outpatient treatment records dated 
February 1999 to December 1999.  The records discuss the 
veteran's heart disease; however, the records fail to provide 
a nexus between the condition and the veteran's military 
service.

The veteran has provided multiple statements indicating his 
belief that his condition developed in service or as a result 
of service.  However, as a layperson without medical 
training, the veteran's opinions do not constitute competent 
medical evidence.  Espiritu, 2 Vet. App. at 494.

The Board cannot find that the veteran is entitled to direct 
service connection as there is no evidence demonstrating that 
the heart condition resulted from an injury or disease 
incurred or aggravated in active military service.  

Nor is the veteran entitled to presumptive service 
connection, as the evidence fails to show that the heart 
condition manifested to a degree of ten percent or more 
within one year of separation from service.  The veteran 
separated from service in March 1992, however, the evidence 
shows that the veteran was not treated for a heart related 
condition until April 1995.  

Finally, the Board cannot find that the veteran is entitled 
to service connection secondary to PTSD as the veteran is not 
service connected for PTSD.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2007).








ORDER

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft with stent, 
including as secondary to post traumatic stress disorder is 
denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


